Citation Nr: 1727833	
Decision Date: 07/17/17    Archive Date: 07/27/17

DOCKET NO.  12-00 758	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee



THE ISSUE

Entitlement to an effective date prior to April 9, 2003 for the award of service connection for lumbar disc disease.



WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

D. Schechner, Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from February 1965 to February 1967.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision by the Nashville, Tennessee Regional Office (RO) of the Department of Veterans Affairs (VA) (which implemented an April 2009 Board decision) that granted service connection and assigned an effective date of April 9, 2003 for the award.  In January 2014, a hearing was held before the undersigned in Washington D.C.; a transcript of the hearing is in the record.  In March 2014 and December 2015, the Board remanded the matter for additional development.  

The Board's December 2015 remand also addressed a claim for entitlement to a total disability rating based on individual unemployability (TDIU), and a claim of clear and unmistakable error (CUE) in July 1981 and March 1989 rating decisions by the RO.  A January 2017 rating decision determined that the rating decisions dated July 1981 and March 1989 were appropriate in denying service connection for lumbar disc disease, and that there was no CUE in those decisions.  A February 2017 rating decision denied TDIU.  The Veteran has not expressed disagreement with the January 2017 or February 2017 decisions, and the issues pertaining to TDIU and alleging CUE in prior rating decisions are not before the Board.  


FINDINGS OF FACT

1.  A July 1981 rating decision denied the Veteran service connection for a back disability because the evidence did not show a back injury in service (to which a current low back disability could be related); he filed a notice of disagreement with the decision but he did not perfect an appeal by timely filing a substantive appeal after a statement of the case (SOC) was issued.

2.  An unappealed March 1989 rating decision declined to reopen the Veteran's claim for service connection for a back disability; he did not submit new and material evidence within the following year.
3.  Following the March 1989 rating decision, the first informal claim to reopen a claim of service connection for a low back disability was received by VA on April 9, 2003.


CONCLUSION OF LAW

An effective date prior to April 9, 2003 for the award of service connection for lumbar disc disease is not warranted.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.1, 3.151, 3.155, 3.400 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The Board notes, as set forth in more detail below, that the facts in this case are not in dispute and that the law is dispositive.  Thus, the VCAA does not apply in this matter.  Pratt v. Nicholson, 20 Vet. App. 252 (2006); Dela Cruz v. Principi, 15 Vet. App. 143 (2001) (the VCAA is not applicable to matters in which the law, and not the evidence, is dispositive); see also VAOPGCPREC 5-2004 (holding that under 38 U.S.C.A. § 5103(a), VA is not required to provide notice of the information and evidence necessary to substantiate a claim where that claim cannot be substantiated because there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit).

Legal Criteria, Factual Background and Analysis

Initially, the Board notes that it has reviewed all of the evidence in the Veteran's record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000)(VA must review the entire record, but does not have to discuss each piece of evidence.)  Hence, the Board will summarize the relevant evidence, as deemed appropriate, and the Board's analysis will focus specifically on what the evidence shows, or does not show, as to the claim.   

The Veteran contends that the effective date of the award of service connection for lumbar disc disease should be earlier than April 9, 2003.  He has asserted that the effective date should be retroactive to 1981, when he first filed a claim of service connection for the disability. 

Except as otherwise provided, the effective date of an evaluation and award of compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400. 

A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  A "claim" or "application" is a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).  An informal claim must identify the benefit sought.  38 C.F.R. § 3.155(a).  If a formal claim is received within one year of an informal claim, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155. 

In determining the effective date of an award, the Board is required to look to all communications in the file which may be construed as a formal or an informal claim and, then, to all other evidence in the record to determine the "earliest date of which," within the year prior to the claim, the increase in disability was ascertainable.  Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992).

A July 1981 rating decision denied the Veteran's claim of service connection for a back disability.  He filed a notice of disagreement, and a statement of the case (SOC) was issued; but he did not perfect the appeal or submit new and material evidence within one year following the rating decision.  Therefore, the 1981 rating decision is final and is a legal bar to an award of service connection prior to the date of that decision.  38 U.S.C.A. § 7105.
In December 1988, the Veteran submitted a request to reopen the claim of service connection for a back disability.  An unappealed March 1989 rating decision denied the claim, and no new and material evidence was received within one year following the decision.  The 1989 rating decision is also final and is a legal bar to an award of service connection prior to the date of that decision.

The next communication from the Veteran seeking service connection for a back disability was received by VA on April 9, 2003, indicating that he wished to reopen the claim.  Ultimately, that claim was addressed by an April 2009 Board decision which granted service connection for a low back disability.  A May 2009 rating decision implemented the award of service connection for lumbar disc disease, and assigned an effective date of April 9, 2003.

As the final March 1989 rating decision is a legal bar to a grant of service connection for a low back disability effective prior to the date of that decision, the question before the Board at this time is whether, at any time following that decision and prior to April 9, 2003, the Veteran communicated an intent to reopen the claim of service connection for a low back disability.  There is nothing in the record to suggest that he did so.  Nothing in the record received between March 1989 and April 9, 2003 may be construed as either a formal or informal claim seeking to reopen the service connection claim for a low back disability.  The Veteran has not alleged that he submitted an earlier application to reopen the claim of service connection for a low back disability.

The governing law and regulation are clear that (with exceptions not here applicable) an award of service connection based on a reopened claim is the date of receipt of the request to reopen.  See 38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  The evidence shows that the statement received on April 9, 2003 was viewed as a request to reopen.  When the AOJ granted service connection, it assigned this date as the effective date.  There is no basis under governing law for assigning an effective date prior to the April 9, 2003 request to reopen.

In Rudd v. Nicholson, 20 Vet. App. 296, 300 (2006), the United States Court of Appeals for Veterans Claims (Court) held that when a rating decision is final, only a request for a revision premised on clear and unmistakable error (CUE) could result in the assignment of earlier effective date.  A freestanding claim for an earlier effective date, once the appeal becomes final, attempts to vitiate the rule of finality.

At the January 2014 Board hearing, the Veteran raised a new claim of CUE in the July 1981 rating decision that denied service connection for a back disability.  In March 2014 and December 2015, the Board remanded the case for the CUE claim to be developed and adjudicated by the RO.  A January 2017 rating decision determined that the July 1981 and March 1989 rating decisions did not involve CUE.  The Veteran has not filed a notice of disagreement with that rating decision, and issues seeking revision of the 1981 and 1989 rating decisions based on CUE are not before the Board.  

In Sabonis v. Brown, 6 Vet. App. 426, 430 (1994), the Court held that where the law is dispositive of a claim, it should be denied because of lack of legal entitlement under the law.  As the law is dispositive in the matter at hand, the appeal seeking an effective date earlier than April 9, 2003 for the award of service connection for lumbar disc disease must be denied.


ORDER

An effective date prior to April 9, 2003 for the award of service connection for lumbar disc disease is denied.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


